 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
 5
                                     DISTRICT OF NEVADA
 6

 7
     RICHARD L. GRUBER,                       ) Case No.: 3:15-CV-00543-RCJ-CBC
 8                                            )
                                              ) ORDER GRANTING MOTION TO
 9
                        Plaintiff,            ) EXTEND (ECF NO. 138)
                                              )
10   Vs.                                      )
                                              )
11   KAREN GEDNEY, et al.,                    )
                                              )
12                                            )
                        Defendants.           )
13                                            )

14

15         IT IS HEREBY ORDERED that Plaintiff’s Motion to Extend Time to File Reply

16   (ECF No. 137) is GRANTED.
17
           IT IS FURTHER ORDERED that Plaintiff shall file his reply on or before Tuesday,
18
     May 28, 2019.
19
           IT IS SO ORDERED.
20

21                                          DATED: This 22nd day of May, 2019.
22

23

24                                             ROBERT C. JONES
                                               Senior District Judge
25

26

27

28
